DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/18/2022 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 7-9 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without traverse of a single species in the reply filed on 10/18/2022 is also acknowledged.
The elected species read upon claims 1-6 and 11-12.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is drawn to an herbicidal combination comprising at least one ALS (acetolactate synthase) inhibitor herbicide wherein, as recited by claim 4 – as well as claim 5 (drafted independently) – the ALS inhibitor can be metsulfuron.
The term “metsulfuron” as recited by claims 4-5 would ordinarily be understood as synonymous with metsulfuron-methyl (aka MSM).  Indeed, although metsulfuron-methyl is not recited by claims 4 or 5, Applicant indicated in their Response to Election/Restriction dated 10/18/2022 that “metsulfuron-methyl” (Applicant’s elected ALS inhibitor) reads on claims 4-5.
Yet, turning to the Specification, it is stated that “[i]n an embodiment, the ALS inhibitor herbicides are sulfonylurea herbicides” wherein “[e]xamples of such sulfonylurea herbicides include… metsulfuron, metsulfuron methyl…” and so on (Page 6, Lines 7-10) and claim 11 is similarly drawn to a formulation comprising “metsulfuron-methyl”.
As such, it is unclear whether metsulfuron, as recited by claims 4-5, is to be construed as synonymous with metsulfuron-methyl (aka MSM), or as a distinct ALS inhibitor herbicide.
Accordingly, claims 4-5 are rejected as indefinite.
In the interest of compact prosecution, metsullfuron as recited by claims 4-5 is understood as metsulfuron-methyl.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Herbiguide (provided in Applicant’s IDS dated 2/07/2020 and available at http://www.herbiguide.com.au/Descriptions/hg_Metsulfuron_200_plus_Picloram_240.htm as of 8/26/2011; of record) as evidenced by Corteva Agriscience (Tordon 75-D, available online at https://www.pestgenie.com.au/Label/dow/tordon_75d_14103058.pdf, accessed 11/03/2022) in view of Wilson (A Dissertation Submitted to the Graduate Division of the University of Hawaii in partial fulfillment of the requirement for the Degree of Doctor of Philosophy, 1974).
Claim 1 is drawn to an herbicidal combination comprising:
at least two synthetic auxin herbicides (more specifically, 2,4-dichlorophenoxyacetic acid (i.e., 2,4-D) and 4-amino-3,5,6-trichloropicolinic acid (i.e., picloram (claims 2-3));
at least one ALS (acetolactate synthase) inhibitor herbicide (more specifically, metsulfuron-methyl (claims 4 and 5 (drafted independently))); and
dibasic ammonium phosphate (aka “diammonium phosphate”) as a neutralizing agent.
Herbiguide teaches “mixing Tordon 75-D with metsulfuron 600”, in particular “mixing 10 g metsulfuron 600 with 480 ml Tordon 75-D per 100 L water” (Page 1, Lines 1-2).
As evidenced by Corteva Agriscience, Tordon 75-D comprises 2,4-D and picloram.
As such, Herbiguide teaches an herbicidal composition comprising (a) 2,4-D and picloram; and (b) metsulfuron-methyl – which differs from the instantly claimed composition in that it does not further comprise dibasic ammonium phosphate.
Yet, as further taught by Wilson, in “[s]tudies… conducted to increase picloram herbicidal activity” (Abstract, Page iv), “increased 14C-picloram absorption resulted from adding the ammonium salts of… dibasic phosphate” (Page vi; “[a]mmonium dibasic phosphate… increased picloram absorption”), leading Wilson to conclude that “it is evident that ammonium salts can produce very marked increase in the activity of herbicides” wherein “[t]he salts which have been most effective are… ammonium dibasic phosphate” (Page 10).  Notably, Wilson also teaches an “ammonium phosphate enhancement of 2,4-D activity” (Page 21).
Accordingly, in further view of Wilson, it would have been prima facie obvious to modify the composition of Herbiguide to further include dibasic ammonium phosphate.  It would have been obvious to do so in an effort to increase the absorption and, thus, activity of picloram, as well as 2,4-D (both of which are contained in the composition of Herbiguide) with a reasonable expectation of success.
As such, claims 1-5 are rejected as prima facie obvious.
Claims 6 and 12 are drawn to a composition comprising the combination of claims 1 and 5, further comprising at least one agrochemically acceptable excipient or adjuvant.
As discussed above, Herbiguide teaches “mixing Tordon 75-D with metsulfuron 600”, in particular “mixing 10 g metsulfuron 600 with 480 ml Tordon 75-D per 100 L water” (Page 1, Lines 1-2).
Since water entails an agrochemically acceptable excipient, claims 6 and 12 are also rejected as prima facie obvious. 
Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Herbiguide (provided in Applicant’s IDS dated 2/07/2020 and available at http://www.herbiguide.com.au/Descriptions/hg_Metsulfuron_200_plus_Picloram_240.htm as of 8/26/2011; of record) as evidenced by Corteva Agriscience (Tordon 75-D, available online at https://www.pestgenie.com.au/Label/dow/tordon_75d_14103058.pdf, accessed 11/03/2022) in view of Wilson (A Dissertation Submitted to the Graduate Division of the University of Hawaii in partial fulfillment of the requirement for the Degree of Doctor of Philosophy, 1974) as applied to claims 1-6 and 12 above, in further view of Etcheverry et al (US 2016/0213000).
Claim 11 is drawn to a solid formulation comprising 2,4-D, picloram, metsullfuron-methyl, and dibasic ammonium phosphate as a neutralizing agent.
As discussed above, Herbiguide in view of Wilson teach a composition comprising 2,4-D, picloram, metsullfuron-methyl, and dibasic ammonium phosphate.  Yet, the prior art do not explicitly describe the composition as a solid formulation.
Significantly, however, each of the herbicidal ingredients (i.e., 2,4-D, picloram, metsullfuron-methyl, and dibasic ammonium phosphate) exist as solids.  As such, prior to mixing with water, the combination of said ingredients would entail a solid formulation.
Additionally, Etcheverry et al teach “a solid agrochemical formulation (B), which is a dry, ready for use granule, comprising at least one herbicide (A)” (Paragraph 0017), wherein the at least one herbicide (A) can include 2,4-D (Paragraph 0042), picoloram (Paragraph 0042), and/or metsulfuron (Paragraph 0044).
Accordingly, in further view of Etcheverry et al, a person of ordinary skill in the art would recognize that the prima facie obvious combination of Herbiguide in view of Wilson could be formulated as a solid formulation, the substitution of which would have been obvious.
 As such, claim 11 is also rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/982,265. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘265 Applicant is similarly drawn to “[a] solid composition” comprising (A) at least one electrolytic herbicide (e.g., 2,4-D (claim 6)); (B) at least another herbicide (e.g., picloram (claim 8) and metsulfuron methyl (claim 12)); and (C) a base (e.g., diammonium phosphate (claim 15)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611